Per. Curiam:

The writs of error are dismissed for want of a properly presénted substantial -federal question, on the authority of (1) St. Louis & San Francisco R. R. Co. v. Shephard, 240 U. S. 240; Jett Bros. Distilling Co. v. City *567of Carrollton, 252 U. S. 1; (2) Consolidated Turnpike Co. v. Norfolk & Ocean View Ry., 228 U. S. 326; Marvin v. Trout, 199 U. S. 212.
Mr. Horace Andrews, with whom Messrs. Marion V. Semple and T. G. Thompson were on the brief, for plaintiffs in error.
Mr. Virgil H. Gibbs, with whom Mr. Edward C. Turner was on the brief, for defendants in error.